Citation Nr: 1109181	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1967 and from November 1990 to May 1991.  He also had additional service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 RO rating decision that, in pertinent part, determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a cervical spine disability.  In January 2008 and August 2009, the Board, in pertinent part, remanded this appeal for further development.  

The present Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.  The issue of the merits of the claim for entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A December 1998 Board decision denied service connection for a cervical spine disability.  

2.  Evidence submitted since then includes some evidence which is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1.  The December 1998 Board decision that denied entitlement to service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7104 (West 2002).  

2.  New and material evidence has been received to reopen a claim for service connection for a cervical spine disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) require VA to notify the veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the favorable determination with respect to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability, and the need to remand for additional information with regard to the merits of the issue, no further discussion of VCAA compliance is needed at this time.  

Analysis

A decision of the Board is final, with the exception that a claim may be reviewed if new and material evidence is submitted.  If the claim is reopened, it will be reviewed based on all the evidence of record.  38 U.S.C.A. § 5108, 7104 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board denied service connection a low back disability in December 1998.  The December 1998 Board decision is final.  38 U.S.C.A. § 7104.  

The evidence considered at the time of the December 1998 Board decision included the following: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; an article submitted by the Veteran; and the Veteran's own statements and hearing testimony.  

The December 1998 Board decision denied service connection for a cervical spine disability (listed as arthritis of the cervical spine) on these bases: (a) such disability was not incurred in or aggravated by the Veteran's first period of active service from April 1965 to April 1967, nor may it be presumed to have been so incurred;  and (b) the Veteran's cervical spine disability clearly and unmistakably existed prior to his second period of active service from November 1990 to May 1991, and was not aggravated by that service.  The Board noted that a cervical spine disability was not present during the Veteran's first period of active service or within one year of his separation from that service.  The Board also indicated that the Veteran's cervical spine disability existed prior to his entrance into his second period of active service, as indicated by X-rays of his cervical spine shortly after his entrance into that period of service.  The Board further reported that the Veteran's cervical spine disability, that existed prior to his second period of service, did not increase in severity during that period of service.  

The Board specifically indicated that a cervical spine disability (arthritis) was not found during the Veteran's first period of active service from May 1965 to April 1967, or within one year of his separation from that service in April 1967.  The Board also reported that the Veteran's service treatment records, for Reserve purposes, and the medical evidence of the Veteran's treatment and evaluations between his two periods of active service, did not demonstrate a cervical spine disability.  The Board related that the service treatment records for the Veteran's second period of active service from November 1990 to May 1991 did reflect the presence of arthritis of the cervical spine, a chronic disease for VA purposes pursuant to 38 C.F.R. § 3.309.  It was noted that the cervical spine disability (arthritis) was found shortly after the Veteran's entrance into his second period of active service.  The Board reported that given the extensive clinical findings demonstrated by X-rays, as to the cervical spine, so shortly after the Veteran's entrance into that period of service (changes of spondylosis deformans, decreased disc space at C5-C6, a separate ossicle posterior to the spinous process of C4-C5, and narrowing of the neural foramen by osteophytes), along with a report by the Veteran of a two-year history of pain in the neck area in February 1991, it was the Board's view that the evidence established the existence of a cervical spine disability pursuant to 38 C.F.R. § 3.303(c).  

The Board found, therefore, that the presumption of soundness was rebutted.  The Board further indicated that as the subsequent service treatment records only reflected neck complaints the following month, and it was noted that the Veteran experienced a two-year history of similar complaints, there was no basis to conclude that the condition underwent an increase in severity during his second period of active service.  The Board indicated that the evidence initially demonstrated the presence of a cervical spine disability (arthritis) many years after the Veteran's first period of active service; that it clearly and unmistakably showed that such condition existed prior to his second period of active service, and that it did not show worsening of the condition during the second period of active service.  The Board reported that the preponderance of the evidence was against the claim for service connection for a cervical spine disability.  

The evidence received since the December 1998 Board decision includes additional private and VA treatment records; a December 2000 VA hypertension examination report; and statements from the Veteran.  

In a February 2004 statement, the Veteran indicated that his cervical spine disability was aggravated by the cold, as well as the heavy equipment he was supposed to wear while stationed in Saudi Arabia in "1980 to 1990".  He stated that he was assigned with the Navy Mobile Construction Battalion, Charlie Company.  The Veteran reported that he was seen by a corpsman and a doctor while stationed in Saudi Arabia and that he was sent for massage therapy at a mobile hospital.  

In his August 2004 notice of disagreement, the Veteran stated that he had undergone "back" surgery as a result of a magnetic resonance imaging (MRI) study that concluded he was suffering from degenerative joint disease, rheumatoid arthritis, and spinal stenosis.  The Veteran indicated that he had those problems while on duty during Desert Storm/Desert Shield and that he was treated while he was stationed in Iraq and Kuwait.  

In his September 2004 VA Form 9, the Veteran reported that he was treated in the Navy for arthritis in 1990 while assigned to the Navy Mobile Construction Battalion in Saudi Arabia.  He stated that he was treated with medication, physical therapy, and ice and heat treatments.  The Veteran indicated that he was treated for about four out of the six months that he was stationed in Saudi Arabia.  

In a May 2009 statement, the Veteran reported that he served during Desert Storm for six months from "1989 to 1990".  He stated that because of his helmet hitting the back of his neck, as well as carrying a full back pack, he went to sick call for neck pain.  The Veteran indicated that after going to sick call concerning his neck, he started to have pain in his arms and hands.  He reported that he went to sick call once a week for a while for neck complaints, as well as complaints concerning his hands and arms.  The Veteran stated that he recently underwent neck surgery in December 2008.  

The Board observes that in the evidence available at the time of the December 1998 Board decision, there was no evidence specifically indicating that the Veteran's current cervical spine disability was related to his periods of service, or was aggravated by his periods of service.  The Board notes that in a February 2004 statement, the Veteran indicated that his cervical spine disability was aggravated during his period of service in Saudi Arabia because of the cold, as well as due to the heavy equipment he was supposed to wear.  He reported that he was seen by a corpsman and a doctor while stationed in Saudi Arabia and that he was sent for massage therapy.  Additionally, in an August 2004 notice of disagreement, the Veteran essentially stated that his current cervical spine disability began when he had problems with degenerative joint disease and spinal stenosis while on duty during Desert Storm/Desert Shield and that he was treated for such problems while he was stationed in Iraq and Kuwait.  Further, the Board notes that in a May 2009 statement, the Veteran reported that due to his helmet hitting the back of his neck, as well as carrying a full back pack during his six months of service in Desert Storm, he went to sick call for neck pain.  He stated that he went to sick call once week for neck complaints.  The Board notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his cervical spine problems during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Additionally, the Board observes that the Veteran is competent to report the incurrence of a cervical spine injury in service, as that injury is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, this evidence will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the Veteran's statements in February 2004, August 2004, and May 2009 are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the Veteran's cervical spine disability was shown to have existed prior to his second period of active service from November 1990 to May 1991, with no evidence of aggravation in service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the December 1998 Board decision is new and material, and thus the claim for service connection for a cervical spine disability is reopened.  This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of service connection for a cervical spine disability is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim for service connection for a cervical spine disability, is reopened, and to this extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran had active service from May 1965 to April 1967 and from November 1990 to May 1991.  He also had additional service in the Naval Reserve.  

The Veteran contends that he has a cervical spine disability that is related to his second period of active service from November 1990 to May 1991.  He specifically alleges that because of his helmet hitting the back of his neck, as well as carrying a full backpack, he went on sick call for neck problems.  The Veteran also argues that any preexisting cervical spine disability was aggravated by the cold, as well as the heavy equipment he was supposed to wear, while stationed in Saudi Arabia during his second period of service.  

The Veteran's service treatment records for his first period of active service from May 1965 to April 1967 do not show complaints, findings, or diagnoses of any cervical spine problems.  

Subsequent service treatment records dated prior to the Veteran's second period of active service from November 1990 to May 1991 do not show treatment for any cervical spine problems.  For example, on a medical history form at the time of an August 1990 examination, the Veteran checked that he didn't have any arthritis, rheumatism, or bursitis, and that he didn't have any bone, joint, or other deformity.  The reviewing examiner did not refer to any cervical spine problems.  The August 1990 objective examination report included a notation that the Veteran's spine and other musculoskeletal systems were normal.  

An August 1989 private treatment report from W. A. King, M.D., prior to the Veteran's second period of active service, noted that Veteran reported that his neck was better after physical therapy.  A diagnosis was not provided at that time.  

The Veteran's service treatment records for his second period of active service from November 1990 to May 1991 do show treatment for cervical spine problems on numerous occasions.  For example, a February 1991 treatment entry noted that the Veteran complained of pain in the back of his neck.  A diagnosis was not provided at time.  A subsequent February 1991 entry indicated that the Veteran was seen for follow up of his upper back pain.  It was noted that he complained of chronic infrascapular vertebral pain.  The assessment was degenerative joint disease, thoracic.  Another February 1991 entry reported that the Veteran reported that he had suffered from back and neck pain since before he came to Saudi Arabia.  The Veteran stated that he had seen an orthopedic physician in the United States and was treated with nonsteroidal anti-inflammatory drugs.  He indicated that he was told that C7 was a problem and that he needed a computed tomography scan, but that he couldn't afford it.  The Veteran remarked that he wondered whether his suspenders or bulletproof vest were responsible for the problem.  The examiner commented that he believed that the Veteran's problem required an orthopedic evaluation and maybe a MRI study of C7.  

A February 1991 orthopedic treatment report noted that the Veteran reported that he had a two year history of episodes of neck and right posterior shoulder pain with no antecedent trauma.  The examiner indicated that X-rays showed degenerative joint disease with some foraminal narrowing at C5-C6.  The impression was cervical spine osteoarthritis.  The actual February 1991 X-ray report, as to the Veteran's cervical spine, indicated that he had mild changes of spondylosis deformans; decreased disc space at C5-C6; a separate ossicle posterior to the spinous process at C4-C5; and slight narrowing of the neural foramen by osteophytes.  

A March 1991 VA treatment entry related an assessment of pain syndrome probably related to cervical spine (spondylosis with degenerative joint disease).  Another March 1991 entry noted that the Veteran complained of neck pain between the right shoulder and right side back.  The assessment was continued neck complaints.  A subsequent March 1991 physical therapy treatment entry related an assessment of resolving T8 pain.  Another March 1991 entry noted that the Veteran underwent physical therapy.  He reported that he was much improved, but that he still had a little pain at the base of the neck.  As to an assessment, it was noted that the Veteran tolerated the treatment well.  Other March 1991 entries also referred to physical therapy.  

Post-service private and VA treatment records show that the Veteran was treated for variously diagnosed cervical spine problems on numerous occasions.  

For example, an October 1992 treatment entry from Dr. King noted that the Veteran reported that his neck hurt.  The Veteran stated that he was sure that he had problems from Saudi Arabia.  A diagnosis was not provided at that time.  

A July 1997 VA orthopedic examination report related an impression of multiple athralgias following the Gulf War.  An X-ray, as to the Veteran's cervical spine, related an impression of no definite acute fracture or dislocation identified; degenerative changes with spurring and disc disease, worse at C5-C6 and C4-C5 levels; slight apical capping and minimal granulomatous changes not excludable; and C7 and C7 to T1, not adequately included.  

The Veteran has also submitted statements as to his claim.  For example, in a February 2004 statement, the Veteran indicated that his cervical spine disability was aggravated by the cold, as well as the heavy equipment he was supposed to wear while stationed in Saudi Arabia in "1980 to 1990".  He stated that he was assigned with the Navy Mobile Construction Battalion, Charlie Company.  The Veteran reported that he was seen by a corpsman and a doctor while stationed in Saudi Arabia and that he was sent for massage therapy at a mobile hospital.  

In his August 2004 notice of disagreement, the Veteran stated that he had undergone "back" surgery as a result of a magnetic resonance imaging (MRI) study that concluded he was suffering from degenerative joint disease, rheumatoid arthritis, and spinal stenosis.  The Veteran indicated that he had those problems while on duty during Desert Storm/Desert Shield and that he was treated while he was stationed in Iraq and Kuwait.  

In a May 2009 statement, the Veteran reported that he served during Desert Storm for six months from "1989 to 1990".  He stated that because of his helmet hitting the back of his neck, as well as carrying a full back pack, he went to sick call for neck pain.  The Veteran indicated that after going to sick call concerning his neck, he started to have pain in his arms and hands.  He reported that he went to sick call once a week for a while for neck complaints, as well s complaints concerning his hands and arms.  The Veteran stated that he recently underwent neck surgery in December 2008.  

The Board notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his cervical spine problems during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Additionally, the Board observes that the Veteran is competent to report the incurrence of a cervical spine injury in service, as that injury is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, a recent an August 2009 VA treatment entry noted that the Veteran reported that he had chronic neck pain and had just visited a neurosurgeon.  The Veteran indicated that they wanted to operate again and that he refused.  The assessment included neck pain.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a cervical spine disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for a cervical spine disability since October 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  Specifically, VA treatment records since October 2009 should be obtained.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed cervical spine disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current cervical spine disabilities. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that any diagnosed cervical spine disabilities are etiologically related to the Veteran's periods of service, to specifically include his second period of service from November 1990 to May 1991.  If the examiner finds that any diagnosed cervical spine disabilities existed prior to either of the Veteran's periods of service, the examiner should comment on whether any such pre-service conditions were permanently worsened by a period of service.  The examiner should specifically acknowledge and discuss the Veteran's report that his cervical spine disability was first manifested or aggravated during his second period of service from November 1990 to May 1991.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

3.  Thereafter, review the Veteran's claim for entitlement to service connection for a cervical spine disability.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


